           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

TERRANCE KEATON, Individually
and on Behalf of Others Similarly Situated                      PLAINTIFF

v.                       No. 4:18-cv-736-DPM

GAMMA HEALTHCARE, INC.                                     DEFENDANT

                             JUDGMENT
      The complaint is dismissed with prejudice. The Court retains
jurisdiction until 31 January 2020 to enforce the parties' settlement.


                                          ~        M£,/-,
                                                      "F
                                       D.P. Marshall Jr.
                                       United States District Judge

                                          'I   ~ ~ ;)..O I 'I
